DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 19, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 19 recites the limitation "the isotropic material removal" in claim 16.  There is insufficient antecedent basis for this limitation in the claim.
         Claim 22 recites the limitation "the isotropic material removal" in claim 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 16-18, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)
   Reinmuth discloses a method for manufacturing a substrate having a region 46/52, which is decoupled mechanically from a support 26/100 and has one component 48 situated on the region (col 11, lines 25-35, fig. 2M), the method comprising:
  introducing one recess 50 on a front side of the substrate (col 8, lines 62-67, col 9, lines 1-3)
 producing an etching pattern 34 on a back side of the substrate 26/100 (col 8, lines 1-10, figs. 2B, 2K)
  producing vertical channels on the back side of the substrate by etching the etching pattern anisotropically (col 10, lines 16-28, fig. 2L)
 producing a cavity 40 in the substrate by etching the etching pattern at the back side of the substrate 26/100 isotropically (col 10, lines 18-35, fig. 2M), wherein the one recess on the front side of the substrate is connected to the cavity on the back side of the substrate (fig. 2M) and at least two recesses are interconnected in one region between the front side of the substrate and the cavity 40, by at least one channel (fig. 2M), so that one spring 12 situated between the two recesses is produced ( col 3, lines 1-20, col 11, lines 23-35, figs 1B, 2M), the one spring 12 being subdivided into two spring sections by one channel in accordance with its vertical extension ( fig. 1A)
 Regarding claim 17, Reinmuth discloses that the support and the mechanically decoupled region are interconnected by one spring (col 11, lines 25-32, fig. 2M)
Regarding claim 18, Reinmuth discloses that the one recess 50 is introduced into the front side of the substrate, by removing material anisotropically to one first depth (col 8, lines 63-67, col 9, lines 1-3, fig. 2D)
 Regarding claim 19, Reinmuth discloses that prior to the isotropic etching/material removal, regions in the recess are protected from material removal by sealing layer 122/passivating layer (col 9, lines 46-55, fig. 2I)
 Regarding claim 20, Reinmuth discloses that the two recesses are alternately interconnected by channels introduced by isotropic etching/material removal and separated from each other by non-removed regions 32 (fig. 2M)
Regarding claim 21, Reinmuth discloses that the one channel is produced, using at least two instances of anisotropic etching/material removal that include widening of sidewalls (col 11, lines 23-45, fig. 2M)
Regarding claim 22, Reinmuth discloses that the isotropic material removal is accomplished by an etching process (col 11, lines 40-44)

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)

   Reinmuth discloses a method for manufacturing at least one spring, using one recess 40 in a substrate 26/100, to decouple a region 46/52 mechanically from a support of the substrate ( 
col 11, lines 25-35, fig. 2M), the method comprising:
  in a first step, introducing the one recess by anisotropically removing material to a first level/ depth (col 10, lines 24-28)
 in a second step, introducing one channel 44 into the substrate, up to a second depth, by removing material isotropically at a level of the first depth (col 10, lines 30-42), and at least two recesses are interconnected by the channel (fig. 2M)
 and in one third step, extending the one recess 40 to a third depth by removing material anisotropically (col 11, lines 20-45, figs. 2L-2M)

Claim 27-29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)
          It is noted that claims 27 and dependent claims 28-30 are considered to be product-by-process claims and the recitations of “manufactured according to a method including introducing at least one recess on a front side of the substrate, producing an etching pattern on a back side of the substrate, producing vertical channels on the back side of the substrate by etching the etching pattern anisotropically, and producing a cavity in the substrate by etching the etching pattern at the back side of the substrate isotropically, wherein the at least one recess on the front side of the substrate is connected to the cavity on the back side of the substrate, and at least two recesses or at least two segments of a recess are interconnected in at least one region between the front side of the substrate and the cavity, by at least one channel, so that at least one spring situated between the at least two recesses or between the at least two segments of a recess is produced, the at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension” and “is produced according to a method including, in a first step, introducing the at least one recess by anisotropically removing material to a first depth, in at least one second step, introducing at least one channel into the substrate, up to a second depth, by removing material isotropically at a level of the first depth, and at least two recesses or at least two segments of a recess are interconnected by the at least one channel, and in at least one third step, extending the at least one recess to a third depth by removing material anisotropically” are considered claim language pertaining the method to produce the claimed product. Section 2113 [R-1] of the MPEP states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) >The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding “interbonded by interfusion’ to limit structure of the claimed composite and noting that terms such as “welded,” “intermixed,” “ground in place,” “press fitted,” and “etched” are capable of construction as structural limitations.) ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE | Thus, it is the patentability of the substrate including a support and a region mechanically decoupled from the support 
wherein the mechanically decoupled region includes at least one component situated on it, and the mechanically decoupled region including at least one recess, which runs around at least a portion of the decoupled region, defines at least one spring/product that is in issue and not the process by which it made 
  Reinmuth discloses a substrate, including a support 26/100 and a region 46/52, which is decoupled mechanically from a support 26/100, wherein the mechanically decoupled region 46/52 includes at least one component 48 situated on it, and the mechanically decoupled region 46/52 including at least one recess, which runs around at least a portion of the decoupled region, defines at least one spring and the at least one spring 12 is subdivided by at least one channel running parallelly to the spring, into at least two spring sections, which run parallelly to each other and are situated vertically one on top of the other (col 3, lines 10-21, col 11, lines 23-35, fig 1A, fig. 2M)
Although, Reinmuth does not disclose the claimed process steps, since claims 27-30 drawn to product-by -process claims it is the product/a substrate including a support and a region mechanically decoupled from the support is the subject of the analysis. Therefore, Reimuth discloses the substrate including a support and a region mechanically decoupled from the support/structure that is the same or substantially the same as the claimed a substrate including a support and a region mechanically decoupled from the support
 Regarding claim 28, Reinmuth discloses an electrode finger 22/an electrical conductor, which connects the mechanically decoupled region 46/52 electrically to the support, is situated on the spring 12, between at least two recesses (col 3, lines 22-35, fig. 1A)
Regarding claim 29, Reinmuth discloses that the one spring includes one torsion/coil, which is situated between the support and the mechanically decoupled region (col 3, lines 16-21, fig. 1A)
Regarding claim 30, Reinmuth discloses that the mechanically decoupled region is connected to the support by at least one spring (col 11, lines 26-32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth et al (US 8,792,153) as applied to claim(s) 16-18, 19-22 above and further in view of Steimle et al (US 9,463,976)
    The features of claim 16 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 23, Reinmuth fails to specifically disclose the limitation of wherein the anisotropic etching is accomplished, using deep ion etching
  Steimle discloses a method for manufacturing MEMS system comprises a step of patterning/etching a layer by deep reactive ion etching (DRIE) (col 10, lines 40-46)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed Reinmuth’s anisotropic etching using conventional DRIE etching to selectively etch and remove exposed portions as taught in Steimle (col 10, lines 39-43) with the reasonable expectation of success.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth et al (US 8,792,153) as applied to claim(s) 16-18, 19-22 above and further in view of Rivas et al (US 2017/0120242)
The features of claim 16 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 24, Reinmuth fails to specifically disclose the limitation of wherein the etching pattern is deposited photolithographically
  Rivas discloses a method of manufacturing a sensor comprises a step of depositing a photoresist/etching pattern photolithographically (page 5, para 0052)
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reinmuth’s method by depositing the etching pattern using well-known photolithography technique to promote patterning of interface material as taught in Rivas (page 5, para 0052)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth et al (US 8,792,153) as applied to claim 25 above and further in view of Kim et al (US 2015/0037597)
The features of claim 25 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 26, Reinmuth fails to specifically disclose the limitation of wherein the at least one second step and the at least one third step are repeated alternately, until the at least 
one recess is connected to the cavity of the back side of the substrate
  Kim discloses a method of manufacturing a MEMS device comprises a step of repeating an etching step alternately to achieve a high aspect ratio pattern (page 4, para 0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of repeating the step of removing material isotropically at a level of the first depth alternately in Reinmuth’s method until the at least removing material one recess is connected to the cavity of the back side of the substrate
to form an etching structure having superior anisotropy as taught in Kim (page 4, para 0069-0070)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713